 


109 HR 1282 IH: Graduation Really Achieves Dreams Act
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1282 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mrs. McCarthy (for herself and Ms. Pryce of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for Project GRAD programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Graduation Really Achieves Dreams Act or the GRAD Act.  
2.FindingsCongress makes the following findings: 
(1)The national secondary school graduation rate is only 70 percent. For the class of 2001, the national graduation rate was only 51 percent for African-American students and 52 percent for Latino students. 
(2)In our nation’s high poverty urban districts, as few as one-third of students graduate from secondary school. In these places, completion rates among certain disadvantaged groups of students are often lower still. 
(3)In rural areas, where one-third of American students attend school, only 58.8 percent of students attend institutions of higher education, compared with 68.2 percent of American students from urban and suburban areas. 
(4)Each school day, approximately 3,000 secondary school students drop out of school. 
(5)The 6,000,000 secondary students who make up the lowest 25 percent in terms of achievement scores are 3.5 times more likely to drop out than students in the next highest quarter of academic achievement, and are 20 times more likely to drop out than high achieving students. 
(6)Approximately 25 percent of secondary school students are reading at below basic levels. The problem is even more severe for poor students of color. The average minority or low-income ninth grader performs at only the fifth or sixth grade level in reading. 
(7)Achievement gaps persist across racial and socioeconomic lines in rural schools—there are 2,500,000 poor children in rural areas, and the child poverty rate in some rural areas is 2 to 3 times the national average. 
(8)Recruiting and retaining good teachers is an enormous challenge in rural areas: the average salary in rural districts is 13.4 percent lower than in nonrural areas; and teachers often teach more than 1 subject, teach in poor working conditions, live far from colleges, have little access to training, and face geographic and social isolation. 
(9)Low graduation rates and college attendance rates are evidence that, in the earlier grades, schools are not meeting the fundamental achievement needs of low-income, minority, and rural students. 
(10)Even those students who do graduate from secondary schools and go on to college are struggling because they lack the basic skills to succeed. Approximately 40 percent of all 4-year college students take a remedial course and 63 percent of all community college students are assigned to at least 1 remedial course. 
(11)A small percentage of low-income students who manage to enter college are able to complete a degree. Of students from families in the bottom 20 percent in terms of income who enter college, only 27 percent go on to complete a 2- or 4-year college degree within 8 years. 
(12)Graduation rates impact early drop-out rates in the military. The attrition rates in the military of both individuals who are not secondary school graduates and GED recipients are 8 percentage points higher than the attrition rate of secondary school graduates. As a result, the Armed Services no longer accepts secondary school dropouts and puts less value on alternative certificates. 
(13)Students who fail to graduate from secondary school are more likely to engage in criminal activity than students who graduate. A 1-percent increase in secondary school graduation rates would save approximately $1,400,000,000 in costs associated with incarceration, or about $2,100 for each male secondary school graduate. 
(14)In today’s workplace, nearly 8 in 10 adults with baccalaureate degrees are employed, but for those who completed secondary school only, the number falls to about 6 in 10. And for students who dropped out of secondary school, the number drops further to 4 in 10. 
(15)Employment projections indicate that jobs requiring only a secondary school degree will grow by just 9 percent by the year 2008, while those jobs requiring a bachelor’s degree will grow by 25 percent and those jobs requiring an associate’s degree will grow by 31 percent. 
(16)Personalization of the school environment has been proven to increase success rates for low-performing secondary school students. Nearly 50 percent of middle school youth and 40 percent of secondary school youth report feelings of disengagement from school. Rates are even higher for teens and minorities in urban schools. These feelings result in failure to work hard, to seek assistance, or to take appropriate courses. 
(17)Effective research-based education programs that improve secondary school graduation rates are comprehensive in nature and include interventions that begin in kindergarten or earlier and span all the grades through grade 12. 
3.Project grad 
(a)PurposesThe purposes of this Act are— 
(1)to provide support and assistance to programs implementing integrated education reform services in order to improve secondary school graduation and college attendance and completion rates for disadvantaged students; and 
(2)to promote the establishment of new programs to implement such integrated education reform services. 
(b)Grant authorizedThe Secretary is authorized to award a grant to Project GRAD USA (referred to in this Act as the grantee), a nonprofit educational organization that has as its primary purpose the improvement of secondary school graduation and college attendance and completion rates for disadvantaged students, to implement and sustain the integrated education reform services described in subsection (d)(3) at existing Project GRAD program sites and to promote the expansion of such programs to new sites. 
(c)Requirements of grant agreementThe Secretary shall enter into an agreement with the grantee that requires that the grantee shall— 
(1)enter into subcontracts with nonprofit educational organizations that serve a substantial number or percentage of low-income students (referred to in this Act as subcontractors), under which the subcontractors agree to implement the programs described in subsection (d) and provide matching funds for such programs; 
(2)directly carry out— 
(A)activities to implement and sustain the literacy, mathematics, classroom management, social service, and college access programs further described in subsection (d)(3); 
(B)activities to build the organizational and management capacity of the subcontractors to effectively implement and sustain the programs; 
(C)activities for the purpose of improving and expanding the programs, including but not limited to activities to further articulate a program for one or more grade levels and across grade levels, to tailor a program for a particular target audience, and provide tighter integration across programs; 
(D)activities for the purpose of implementing new Project GRAD program sites; 
(E)activities for the purpose of promoting greater public awareness of integrated education reform services to improve secondary school graduation and college attendance rates for disadvantaged students; and 
(F)other activities directly related to improving secondary school graduation and college attendance and completion rates for disadvantaged students; and 
(3)use grant funds available under this act to pay— 
(A)the amount determined under subsection (f)(1); and 
(B)costs associated with carrying out the activities and providing the services, as provided in paragraph (2) of this subsection. 
(d)Supported programs 
(1)DesignationThe subcontractor programs referred to in subsection (c)(1) shall be known as Project GRAD programs. 
(2)Feeder patternsEach subcontractor shall implement a Project GRAD program and shall, with the agreement of the grantee— 
(A)identify or establish not less than one feeder pattern of public schools, where feeder pattern is defined as a high school and the elementary schools and middle schools that channel students into that high school; and 
(B)provide the integrated educational reform services described in paragraph (3) at the identified feeder pattern or feeder patterns. 
(3)Integrated education reform servicesThe services provided through a Project GRAD program may include— 
(A)research-based programs in reading, mathematics, and classroom management; and 
(B)campus-based social services programs, including a systematic approach to increase family and community involvement in the schools served by the Project GRAD program; 
(C)a college access program that includes— 
(i)providing college scholarships for students who meet established criteria; 
(ii)proven approaches for increasing student and family college awareness; and 
(iii)assistance for such students in applying for higher education financial aid; and 
(D)such other services identified by the grantee as necessary to increase secondary school graduation and college attendance and completion rates. 
(e)Use of fundsOf the funds made available under this Act, not more than 8 percent of such funds, or $4,000,000, whichever is less, shall be used by the grantee to pay for administration of the grant, with the remainder of funds to be used for the purposes described in subsections (c)(1) and (2). 
(f)Grantee contribution and matching requirement 
(1)In generalThe grantee shall provide to each subcontractor an average of $200 for each pupil served by the subcontractor in the Project GRAD program, adjusted to take into consideration— 
(A)the resources available in the area where the subcontractor will implement the Project GRAD program; and 
(B)the need for Project GRAD programs in such area to improve student outcomes. 
(2)Matching requirementEach subcontractor shall provide funds for the Project GRAD program in an amount that is equal to the amount received by the subcontractor from the grantee. Such matching funds may be provided in cash or in kind fairly evaluated. 
(3)Waiver authorityThe grantee may waive, in whole or in part, the requirement of subsection (f)(2) for a subcontractor, if the subcontractor— 
(A)demonstrates that it would not otherwise be able to participate in the program; and 
(B)enters into an agreement with the grantee with respect to the amount to which the waiver will apply. 
(4)Decrease in grantee shareBased on the funds or resources available to a subcontractor, the grantee may elect to provide the subcontractor with an amount that is less than the amount determined under paragraph (1). 
(g)Evaluation 
(1)Evaluation by the secretaryThe Secretary shall select an independent entity to evaluate, every 3 years, the performance of students who participate in a Project GRAD program under this Act. The evaluation shall— 
(A)be conducted using the strongest possible research design for determining the effectiveness of the Project GRAD programs funded under this Act; and 
(B)compare reading and mathematics achievement and, where applicable, the secondary school graduation, college attendance, and college completion rates of students who participate in a Project GRAD program funded under this Act with those indicators for students of similar backgrounds who do not participate in such programs. 
(2)Evaluation by grantee and subcontractors 
(A)In generalThe grantee shall require each subcontractor to prepare an in-depth report of the results and the use of funds of each Project GRAD program funded under this Act that includes— 
(i)data on the reading and mathematics achievement of students involved in the Project GRAD program; 
(ii)statistics on secondary school graduation, college attendance, and college completion rates; and 
(iii)such financial reporting as required by the Secretary to review the effectiveness and efficiency of the program. 
(B)Form of reportThe report shall be in a form and include such content as shall be determined by the grantee, in consultation with the Secretary or the entity selected by the Secretary to evaluate the Project GRAD programs in accordance with paragraph (1). 
(3)Availability of evaluationsCopies of any evaluation or report prepared under this subsection shall be made available to— 
(A)the Secretary; 
(B)the chairperson and ranking member of the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(C)the chairperson and ranking member of the Committee on Education and the Workforce of the House of Representatives. 
4.DefinitionsIn this Act: 
(1)Elementary school; secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(2)Low-income studentThe term low-income student means a student who is determined by a local educational agency to be from a low-income family using the measures described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)). 
(3)SecretaryThe term Secretary means the Secretary of Education. 
5.Authorization of appropriations There are authorized to be appropriated to carry out this Act $27,000,000 for fiscal year 2006, and such sums as are necessary for each of the 5 succeeding fiscal years. 
 
